—Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered January 8, 1991, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance in the third degree.
Defendant was convicted after trial of criminal sale of a controlled substance in the third degree and sentenced as a second felony offender to a term of imprisonment of 12 Vi to 25 years. We find no error in County Court’s denial of defendant’s motion for dismissal of the indictment on the basis of the People’s failure to comply with CPL 30.30. The People announced their readiness for trial within the time set forth in that statute. We also find no merit to defendant’s allegation that he was denied a fair trial due to prosecutorial misconduct. The record does not support defendant’s contentions that the People misrepresented relevant facts, suborned perjury or acted improperly in any other manner. We have considered defendant’s other contentions and find them similarly lacking in merit.
Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.